         Case 1:21-cv-01043-PGG Document 17 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXANDER KALARICKAL,

                             Plaintiff,                                  ORDER

                     -against-                                      21 Civ. 1043 (PGG)

THE UNITED STATES,

                             Defendant.

PAUL G. GARDEPHE, United States District Judge:

                Plaintiff brings this action pro se. To proceed with a civil action in this Court, a

plaintiff must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee –

or request authorization to proceed without prepayment of fees, through the submission of a

signed IFP application. See 28 U.S.C. §§ 1914, 1915.

                Plaintiff’s previous IFP application (Dkt. No. 8) was denied by the Court of

Federal Claims prior to transferring the matter to this Court. (Dkt. No. 12) On February 10,

2021, this Court ordered Plaintiff to pay the $400.00 in fees within thirty days of that order.

(Dkt. No. 14)

                On February 24, 2021, Plaintiff submitted a motion for leave to proceed in forma

pauperis. (Dkt. No. 15) On February 25, 2021, Plaintiff submitted an amended motion. (Dkt.

No. 16) Plaintiff’s application does not establish that he is unable to pay the filing fees.

Plaintiff states that his income is more than $60,000. (Am. Application (Dkt. No. 16) at 3)

Thus, it appears that Plaintiff has sufficient funds to pay the filing fees. Accordingly, within

thirty days of the date of this order, Plaintiff must pay the $400.00 in fees.
          Case 1:21-cv-01043-PGG Document 17 Filed 03/01/21 Page 2 of 2




               Chambers will mail a copy of this order to Plaintiff. If Plaintiff complies with

this order, the case will be processed in accordance with the procedures of the Clerk’s Office. If

Plaintiff fails to comply with this order within the time allowed, the action will be dismissed.

               The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that

appellant demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    March 1, 2021
           New York, New York

                                                            PAUL G. GARDEPHE
                                                           United States District Judge




                                                 2
